EXHIBIT 10.1

EYEPOINT PHARMACEUTICALS, INC.

2016 LONG TERM INCENTIVE PLAN

 

1.

DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and includes certain operational rules related to those terms.

 

2.

PURPOSE

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock, Stock-based and other
incentive Awards.

 

3.

ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
determine the form of settlement of Awards (whether in cash, shares of Stock, or
other property); prescribe forms, rules and procedures relating to the Plan and
Awards; and otherwise do all things necessary or desirable to carry out the
purposes of the Plan. Determinations of the Administrator made under the Plan
will be conclusive and will bind all persons.

 

4.

LIMITS ON AWARDS UNDER THE PLAN

(a)    Number of Shares. Subject to adjustment as provided in Section 7(b), the
maximum number of shares of Stock that may be issued in satisfaction of Equity
Awards under the Plan is 3,000,000, plus up to 800,000 shares of Stock that
remain available for grant under the 2008 Plan as of the Date of Adoption, plus
any shares of Stock that would otherwise have become available for grant under
the 2008 Plan after the Date of Adoption as a result of the termination or
forfeiture of awards under 2008 Plan. Up to the total number of shares of Stock
set forth in the preceding sentence may be issued in satisfaction of ISOs, but
nothing in this Section 4(a) will be construed as requiring that any, or any
fixed number of, ISOs be awarded under the Plan. For purposes of this
Section 4(a), the number of shares of Stock issued in satisfaction of Equity
Awards will be determined (i) by including shares of Stock withheld by the
Company in payment of the exercise price or purchase price of the Award or in
satisfaction of tax withholding requirements with respect to the Award, (ii) by
including the full number of shares covered by a SAR any portion of which is
settled in Stock (and not only the number of shares of Stock delivered in
settlement), and (iii) by excluding any shares of Stock underlying Awards that
expire, become unexercisable, terminate or are forfeited to or repurchased by
the Company without the issuance of Stock. For the avoidance of doubt, the
number of shares of Stock available for delivery under the Plan will not be
increased by any shares of Stock delivered under the Plan that are subsequently
repurchased using proceeds directly attributable to Stock Option exercises. The
limits set forth in this Section 4(a) will be construed to comply with
Section 422. To the extent consistent with the requirements of Section 422 and
the regulations thereunder, and other applicable legal requirements (including
applicable stock exchange requirements), Stock issued under Substitute Awards
will not reduce



--------------------------------------------------------------------------------

the number of shares available for Awards under the Plan. The number of shares
of Stock that may be delivered under Substitute Awards will be in addition to
the limitations set forth in this Section 4(a) on the number of shares available
for issuance under the Plan, and such Substitute Awards will not be subject to
the per-Participant Award limits described in Section 4(c) below.

(b)    Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.

(c)    Section 162(m) Limits. Subject to Section 4(d) below, the following
additional limits will apply to Awards of the specified type granted or, in the
case of Cash Awards, payable to any person in any calendar year:

(1)    Stock Options: 3,000,000 shares of Stock.

(2)    SARs: 3,000,000 shares of Stock.

(3)    Awards other than Stock Options, SARs or Cash Awards: 3,000,000 shares of
Stock.

(4)    Cash Awards: $5,000,000.

In applying the foregoing limits, (i) all Awards of the specified type granted
to the same person in the same calendar year will be aggregated and made subject
to one limit; (ii) the limits applicable to Stock Options and SARs refer to the
number of shares of Stock underlying those Awards; (iii) the share limit under
clause (3) refers to the maximum number of shares of Stock that may be
delivered, or the value of which could be paid in cash or other property, under
an Award or Awards of the type specified in clause (3) assuming a maximum
payout; (iv) Awards other than Cash Awards that are settled in cash will count
against the applicable share limit under clause (1), (2) or (3) and not against
the dollar limit under clause (4); and (v) the dollar limit under clause (4)
refers to the maximum dollar amount payable under an Award or Awards of the type
specified in clause (4) assuming a maximum payout. The foregoing provisions will
be construed in a manner consistent with Section 162(m), including, without
limitation, where applicable, the rules under Section 162(m) pertaining to
permissible deferrals of exempt awards.

(d)    Limitations on Awards to Directors. The aggregate value of all
compensation granted or paid to any Director with respect to any calendar year,
including all Awards granted under the Plan and any other fees or compensation
paid to such Director outside of the Plan for his or her services as a Director
during such calendar year, will not exceed $350,000 in the aggregate,
calculating the value of any Awards in accordance with FASB ASC Topic 718 (or
any successor provision), assuming maximum performance (if applicable). The
Board may make an exception to such limit for any Director in extraordinary
circumstances, as the Board may determine in its discretion, provided that any
Director who is granted or paid such additional compensation may not participate
in the decision to grant or pay such additional compensation. The limitations
applicable to Director Awards will not apply to any Award or shares of Stock
granted pursuant to a Director’s election to receive an Award or shares of Stock
in lieu of cash retainers or other fees (to the extent such Award or shares of
Stock have a fair value equal to the value of such cash retainers or other
fees).

 

2



--------------------------------------------------------------------------------

(e)    Award Vesting/Exercisability/Payment/Distribution Limitations. (i) No
portion of any grant of Restricted Stock shall be scheduled to vest prior to the
date that is one (1) year following the date the Restricted Stock is granted;
(ii) no portion of any grant of an Stock Option or SAR shall be scheduled to
become exercisable prior to the date that is one (1) year following the date the
Stock Option or SAR is granted; and (iii) no portion of any grant of a
Restricted Stock Unit or Cash Award shall be scheduled to vest or be settled,
paid or distributed prior to the date that is one (1) year following the date
the applicable Restricted Stock Unit or Cash Award is granted; provided;
however, that Awards that result in the issuance (as determined in accordance
with the rules set forth in Section 4(a)) of an aggregate of up to five percent
(5%) of the shares of Stock reserved for issuance under Section 4(a) may be
granted to eligible persons without regard to the minimum vesting,
exercisability, settlement, payment and distribution provisions of this
Section 4(e).

 

5.

ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among key Employees and
Directors of, and consultants and advisors to, the Company and its Affiliates.
Eligibility for ISOs is limited to individuals described in the first sentence
of this Section 5 who are employees of the Company or of a “parent corporation”
or “subsidiary corporation” of the Company as those terms are defined in
Section 424 of the Code. Eligibility for SARs and Stock Options other than ISOs
is limited to individuals described in the first sentence of this Section 5 who
are providing direct services on the date of grant of the Award to the Company
or a subsidiary of the Company that would be described in the first sentence of
Treas. Regs. §1.409A-1(b)(5)(iii)(E) or to other individuals who the Company
reasonably anticipates will begin providing direct services to the Company or a
subsidiary of the Company within twelve (12) months following an Award’s date of
grant.

 

6.

RULES APPLICABLE TO AWARDS

(a)    All Awards.

(1)    Award Provisions. The Administrator will determine the terms of all
Awards, subject to the limitations provided herein. By accepting (or, under such
rules as the Administrator may prescribe, being deemed to have accepted) an
Award, the Participant will be deemed to have agreed to the terms of the Award
and the Plan. Notwithstanding any provision of this Plan to the contrary,
Substitute Awards may contain terms and conditions that are inconsistent with
the terms and conditions specified herein, as determined by the Administrator.

(2)    Term of Plan. No Awards may be made after 10 years from the Date of
Adoption, but previously granted Awards may continue beyond that date in
accordance with their terms.

(3)    Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the third sentence of this
Section 6(a)(3), other Awards may be transferred other than by will or by the
laws of descent and distribution. During a Participant’s lifetime, ISOs and,
except as the Administrator otherwise expressly provides in accordance with the
third sentence of this Section 6(a)(3), SARs and NSOs may be exercised only by
the Participant. The Administrator may permit the gratuitous transfer (i.e.,
transfer not for value) of Awards other than ISOs, subject to applicable
securities and other laws and such limitations as the Administrator may impose.

 

3



--------------------------------------------------------------------------------

(4)    Vesting, etc. The Administrator will determine the time or times at which
an Award will vest or become exercisable and the terms on which a Stock Option
or SAR will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax or other
consequences resulting from such acceleration. Unless the Administrator
expressly provides otherwise, however, the following rules will apply if a
Participant’s Employment ceases:

(A)    Except as provided in (B) and (C) below, immediately upon the cessation
of the Participant’s Employment each Stock Option and SAR that is then held by
the Participant or by the Participant’s permitted transferees, if any, will
cease to be exercisable and will terminate and all other Awards that are then
held by the Participant or by the Participant’s permitted transferees, if any,
to the extent not already vested will be forfeited.

(B)    Subject to (C) and (D) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon immediately terminate.

(C)    Subject to (D) below, all Stock Options and SARs held by a Participant or
the Participant’s permitted transferees, if any, immediately prior to the
Participant’s death, to the extent then exercisable, will remain exercisable for
the lesser of (i) the one year period ending with the first anniversary of the
Participant’s death or (ii) the period ending on the latest date on which such
Stock Option or SAR could have been exercised without regard to this
Section 6(a)(4), and will thereupon immediately terminate.

(D)    All Stock Options and SARs (whether or not exercisable) held by a
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment will immediately
terminate upon such cessation of Employment if the termination is for Cause or
occurs in circumstances that in the sole determination of the Administrator
would have constituted grounds for the Participant’s Employment to be terminated
for Cause.

(5)    Recovery of Compensation. The Administrator may provide in any case that
outstanding Awards (whether or not vested or exercisable) and the proceeds from
the exercise or disposition of Awards or Stock acquired under Awards will be
subject to forfeiture and disgorgement to the Company, with interest and other
related earnings, if the Participant to whom the Award was granted violates
(i) a non-competition, non-solicitation, confidentiality or other restrictive
covenant by which he or she is bound, or (ii) any Company policy applicable to
the Participant that provides for forfeiture or disgorgement with respect to
incentive compensation that includes Awards under the Plan. In addition, the
Administrator may require forfeiture and disgorgement to the Company of
outstanding Awards and the proceeds from the exercise or

 

4



--------------------------------------------------------------------------------

disposition of Awards or Stock acquired under Awards, with interest and other
related earnings, to the extent required by law or applicable stock exchange
listing standards, including, without limitation, Section 10D of the Securities
Exchange Act of 1934, as amended, and any related Company policy. Each
Participant, by accepting or being deemed to have accepted an Award under the
Plan, agrees to cooperate fully with the Administrator, and to cause any and all
permitted transferees of the Participant to cooperate fully with the
Administrator, to effectuate any forfeiture or disgorgement required hereunder.
Neither the Administrator nor the Company nor any other person, other than the
Participant and his or her permitted transferees, if any, will be responsible
for any adverse tax or other consequences to a Participant or his or her
permitted transferees, if any, that may arise in connection with this
Section 6(a)(5).

(6)    Taxes. The delivery, vesting and retention of Stock, cash or other
property under an Award are conditioned upon full satisfaction by the
Participant of all tax withholding requirements with respect to the Award. The
Administrator will prescribe such rules for the withholding of taxes with
respect to any Award as it deems necessary. The Administrator may hold back
shares of Stock from an Equity Award or permit a Participant to tender
previously owned shares of Stock in satisfaction of tax withholding requirements
(but not in excess of the maximum statutory rates for the applicable
jurisdictions or such greater amount as would not result in adverse accounting
consequences to the Company under FASB ASC Topic 718 (or any successor
provision)).

(7)    Dividend Equivalents, Etc. The Administrator may provide for the payment
of amounts (on terms and subject to conditions established by the Administrator)
in lieu of cash dividends or other cash distributions with respect to Stock
subject to an Award whether or not the holder of such Award is otherwise
entitled to share in the actual dividend or distribution in respect of such
Award. Any entitlement to dividend equivalents or similar entitlements will be
established and administered either consistent with an exemption from, or in
compliance with, the requirements of Section 409A. Dividends or dividend
equivalent amounts payable in respect of Awards that are subject to restrictions
may be subject to such limits or restrictions as the Administrator may impose.

(8)    Rights Limited. Nothing in the Plan will be construed as giving any
person the right to be granted an Award or to continued employment or service
with the Company or its Affiliates, or any rights as a shareholder except as to
shares of Stock actually issued under the Plan. The loss of existing or
potential profit in Awards will not constitute an element of damages in the
event of termination of Employment for any reason, even if the termination is in
violation of an obligation of the Company or any Affiliate to the Participant.

(9)    Section 162(m). In the case of any Performance Award (other than a Stock
Option or SAR) intended to qualify for the performance-based compensation
exception under Section 162(m), the Administrator shall establish the
Performance Criterion (or Criteria) applicable to the Award within the time
period required under Section 162(m) and the grant, vesting or payment, as the
case may be, of the Award will be conditioned upon the satisfaction of the
Performance Criterion (or Criteria) as certified by the Administrator. The
Administrator shall grant and administer such Performance Awards pursuant to the
requirements of Section 162(m), unless the Administrator subsequently determines
that such Awards are not, or are no longer, intended to qualify as
“performance-based compensation” under Section 162(m). For the

 

5



--------------------------------------------------------------------------------

avoidance of doubt, in the case of an Award otherwise intended to qualify for
the performance-based compensation exception under Section 162(m), the
Administrator may provide for payment or vesting under the Award in the event of
the death or disability of the Participant or a change in ownership or control
of the Company without regard to the conditions that would apply to so qualify
the Award, including the requirement of this Section 6(a)(9) that payment or
vesting be conditioned upon the satisfaction of Performance Criterion (or
Criteria) and including the limits set forth in Section 4(c).

(10)    Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its Affiliates. For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its Affiliates may be settled in Stock (including, without limitation,
Unrestricted Stock) under the Plan if the Administrator so determines, in which
case the shares delivered will be treated as awarded under the Plan (and will
reduce the number of shares thereafter available under the Plan in accordance
with the rules set forth in Section 4). In any case where an award is made under
another plan or program of the Company or its Affiliates and is intended to
qualify for the performance-based compensation exception under Section 162(m),
and such award is settled by the delivery of Stock or another Award under the
Plan, the applicable Section 162(m) limitations under both the other plan or
program and under the Plan will be applied to the Plan as necessary (as
determined by the Administrator) to preserve the availability of the
Section 162(m) performance-based compensation exception with respect thereto.

(11)    Section 409A.

(A)    Without limiting Section 11(b) hereof, each Award will contain such terms
as the Administrator determines, and will be construed and administered, such
that the Award either qualifies for an exemption from the requirements of
Section 409A or satisfies such requirements.

(B)    If a Participant is deemed on the date of the Participant’s termination
of Employment to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then, with regard to any payment that is considered
nonqualified deferred compensation under Section 409A, to the extent applicable,
payable on account of a “separation from service”, such payment will be made or
provided on the date that is the earlier of (i) the expiration of the six-month
period measured from the date of such “separation from service” and (b) the date
of the Participant’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section 6(a)(11) (whether
they would have otherwise been payable in a single lump sum or in installments
in the absence of such delay) will be paid on the first business day following
the expiration of the Delay Period in a lump sum and any remaining payments due
under the Award will be paid in accordance with the normal payment dates
specified for them in the applicable Award agreement.

(C)    For purposes of Section 409A, each payment made under this Plan shall be
treated as a separate payment.

 

6



--------------------------------------------------------------------------------

(b)    Stock Options and SARs.

(1)    Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, no Stock Option or SAR will be deemed to have been exercised until
the Administrator receives a physical or electronic notice of exercise in a form
acceptable to the Administrator that is signed by the appropriate person and
accompanied by any payment required under the Award. Any attempt to exercise a
Stock Option or SAR by any person other than the Participant will not be given
effect unless the Administrator has received such evidence as it may require
that the person exercising the Award has the right to do so.

(2)    Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise will be no less
than 100% (in the case of an ISO granted to a 10-percent shareholder within the
meaning of subsection (b)(6) of Section 422, 110%) of the Fair Market Value of
the Stock subject to the Award, determined as of the date of grant, or such
higher amount as the Administrator may determine in connection with the grant.

(3)    Payment of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, payment of the exercise price must be by cash or check
acceptable to the Administrator or, if so permitted by the Administrator and if
legally permissible, (i) through the delivery of previously acquired
unrestricted shares of Stock, or the withholding of unrestricted shares of Stock
otherwise deliverable upon exercise, in either case that have a Fair Market
Value equal to the exercise price, (ii) through a broker-assisted exercise
program acceptable to the Administrator, (iii) by other means acceptable to the
Administrator, or (iv) by any combination of the foregoing permissible forms of
payment. The delivery of previously acquired shares in payment of the exercise
price under clause (i) above may be accomplished either by actual delivery or by
constructive delivery through attestation of ownership, subject to such rules as
the Administrator may prescribe.

(4)    Maximum Term. The maximum term of Stock Options and SARs may not exceed
10 years from the date of grant (or five years from the date of grant in the
case of an ISO granted to a 10-percent shareholder described in Section 6(b)(2)
above).

(5)    No Repricing. Except in connection with a corporate transaction involving
the Company (which term includes, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares) or as
otherwise contemplated by Section 7 below, the Company may not, without
obtaining shareholder approval, (A) amend the terms of outstanding Stock Options
or SARs to reduce the exercise price or base value of such Stock Options or
SARs, (B) cancel outstanding Stock Options or SARs in exchange for Stock Options
or SARs with an exercise price or base value that is less than the exercise
price or base value of the original Stock Options or SARs, or (C) cancel
outstanding Stock Options or SARs that have an exercise price or base value
greater than the Fair Market Value of a share of Stock on the date of such
cancellation in exchange for cash or other consideration.

 

7



--------------------------------------------------------------------------------

7.

EFFECT OF CERTAIN TRANSACTIONS

(a)    Mergers, etc. Except as otherwise expressly provided in an Award
agreement, the following provisions will apply in the event of a Covered
Transaction:

(1)    Assumption or Substitution. If the Covered Transaction is one in which
there is an acquiring or surviving entity, the Administrator may provide for
(A) the assumption or continuation of some or all outstanding Awards or any
portion thereof or (B) the grant of new awards in substitution therefor by the
acquiror or survivor or an affiliate of the acquiror or survivor.

(2)    Cash-Out of Awards. Subject to Section 7(a)(5), below the Administrator
may provide for payment (a “cash-out”), with respect to some or all Awards or
any portion thereof, equal in the case of each affected Equity Award or portion
thereof to the excess, if any, of (A) the Fair Market Value of one share of
Stock times the number of shares of Stock subject to the Award or such portion,
over (B) the aggregate exercise or purchase price, if any, under the Award or
such portion (in the case of a SAR, the aggregate base value above which
appreciation is measured), in each case on such payment terms (which need not be
the same as the terms of payment to holders of Stock) and other terms, and
subject to such conditions, as the Administrator determines; provided, however,
for the avoidance of doubt, that if the exercise or purchase price (or base
value) of an Equity Award is equal to or greater than the Fair Market Value of
one share of Stock, the Award may be cancelled with no payment due hereunder or
otherwise in respect of such Equity Award.

(3)    Acceleration of Certain Awards. Subject to Section 7(a)(5) below, the
Administrator may provide that any Award requiring exercise will become
exercisable, in full or in part, and/or that the delivery of any shares of Stock
remaining deliverable under any outstanding Award of Stock Units (including
Restricted Stock Units and Performance Awards to the extent consisting of Stock
Units) will be accelerated, in full or in part, in each case on a basis that
gives the holder of the Award a reasonable opportunity, as determined by the
Administrator, following exercise of the Award or the delivery of the shares, as
the case may be, to participate as a shareholder in the Covered Transaction.

(4)    Termination of Awards upon Consummation of Covered Transaction. Except as
the Administrator may otherwise determine in any case, each Award will
automatically terminate (and in the case of outstanding shares of Restricted
Stock, will automatically be forfeited) immediately upon consummation of the
Covered Transaction, other than (A) any Award assumed pursuant to
Section 7(a)(1) above, and (B) any Cash Award that by its terms, or as a result
of action taken by the Administrator, continues following the Covered
Transaction.

(5)    Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to
an Award may, in the discretion of the Administrator, contain such restrictions,
if any, as the Administrator deems appropriate to reflect any performance or
other vesting conditions to which the Award was subject and that did not lapse
(and were not satisfied) in connection with the Covered Transaction. For
purposes of the immediately preceding sentence, a cash-out under Section 7(a)(2)
above or an acceleration under Section 7(a)(3) above will not, in and of itself,
be treated as the lapsing (or satisfaction) of a performance or other vesting
condition. In the case of Restricted Stock that does

 

8



--------------------------------------------------------------------------------

not vest and is not forfeited in connection with the Covered Transaction, the
Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.

(b)    Changes in and Distributions with Respect to Stock.

(1)    Basic Adjustment Provisions. In the event of a stock dividend, stock
split or combination of shares (including a reverse stock split),
recapitalization or other change in the Company’s capital structure that
constitutes an equity restructuring within the meaning of FASB ASC Topic 718 (or
any successor provision), the Administrator shall make appropriate adjustments
to the maximum number of shares of Stock specified in Section 4(a) that may be
issued under the Plan, and shall make appropriate adjustments to the number and
kind of shares of stock or securities underlying Equity Awards then outstanding
or subsequently granted, any exercise or purchase prices (or base values)
relating to Awards and any other provision of Awards affected by such change.

(2)    Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to shareholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan, having due regard
for the qualification of ISOs under Section 422, the requirements of
Section 409A, and the performance-based compensation rules of Section 162(m), to
the extent applicable.

(3)    Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

 

8.

LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. The Company may require, as a condition to the exercise of an Award or
the delivery of shares of Stock under an Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of the Securities Act of 1933, as amended, or any applicable state or
non-U.S. securities law. Any Stock required to be issued to Participants under
the Plan will be evidenced in such manner as the Administrator may deem
appropriate, including book-entry registration or delivery of stock
certificates. In the event that the Administrator determines that stock
certificates will be issued to Participants under the Plan, the Administrator
may require that certificates evidencing Stock issued under the Plan bear an
appropriate legend reflecting any restriction on transfer applicable to such
Stock, and the Company may hold the certificates pending lapse of the applicable
restrictions.

 

9



--------------------------------------------------------------------------------

9.

AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, however,
that except as otherwise expressly provided in the Plan the Administrator may
not, without the Participant’s consent, alter the terms of an Award so as to
affect materially and adversely the Participant’s rights under the Award, unless
the Administrator expressly reserved the right to do so at the time the Award
was granted. Any amendments to the Plan will be conditioned upon shareholder
approval only to the extent, if any, such approval is required by law (including
the Code) or applicable stock exchange requirements, as determined by the
Administrator.

 

10.

OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not affect the
Company’s right to award a person bonuses or other compensation in addition to
Awards under the Plan.

 

11.

MISCELLANEOUS

(a)    Waiver of Jury Trial. By accepting or being deemed to have accepted an
Award under the Plan, each Participant waives any right to a trial by jury in
any action, proceeding or counterclaim concerning any rights under the Plan and
any Award, or under any amendment, waiver, consent, instrument, document or
other agreement delivered or which in the future may be delivered in connection
therewith, and agrees that any such action, proceedings or counterclaim will be
tried before a court and not before a jury. By accepting or being deemed to have
accepted an Award under the Plan, each Participant certifies that no officer,
representative, or attorney of the Company has represented, expressly or
otherwise, that the Company would not, in the event of any action, proceeding or
counterclaim, seek to enforce the foregoing waivers. Notwithstanding anything to
the contrary in the Plan, nothing herein is to be construed as limiting the
ability of the Company and a Participant to agree to submit disputes arising
under the terms of the Plan or any Award made hereunder to binding arbitration
or as limiting the ability of the Company to require any eligible individual to
agree to submit such disputes to binding arbitration as a condition of receiving
an Award hereunder.

(b)    Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Administrator, nor any
person acting on behalf of the Company, any Affiliate, or the Administrator,
will be liable to any Participant, to any permitted transferee, to the estate or
beneficiary of any Participant or any permitted transferee, or to any other
holder of an Award by reason of any acceleration of income, or any additional
tax (including any interest and penalties), asserted by reason of the failure of
an Award to satisfy the requirements of Section 422 or Section 409A or by reason
of Section 4999 of the Code, or otherwise asserted with respect to the Award.

 

12.

ESTABLISHMENT OF SUB-PLANS

The Administrator may at any time and from time to time establish one or more
sub-plans under the Plan (for local-law compliance purposes or other
administrative reasons determined by the Administrator) by adopting supplements
to the Plan containing, in each case, such limitations

 

10



--------------------------------------------------------------------------------

on the Administrator’s discretion under the Plan, and such additional terms and
conditions, as the Administrator deems necessary or desirable. Each supplement
so established will be deemed to be part of the Plan but will apply only to
Participants within the group to which the supplement applies (as determined by
the Administrator).

 

13.

GOVERNING LAW

(a)    Certain Requirements of Corporate Law. Equity Awards will be granted and
administered consistent with the requirements of applicable Delaware law
relating to the issuance of stock and the consideration to be received therefor,
and with the applicable requirements of the stock exchanges or other trading
systems on which the Stock is listed or entered for trading, in each case as
determined by the Administrator.

(b)    Other Matters. Except as otherwise provided by the express terms of an
Award agreement, under a sub-plan described in Section 12 or as provided in
Section 13(a) above, the provisions of the Plan and of Awards under the Plan and
all claims or disputes arising out of our based upon the Plan or any Award under
the Plan or relating to the subject matter hereof or thereof will be governed by
and construed in accordance with the domestic substantive laws of the
Commonwealth of Massachusetts without giving effect to any choice or conflict of
laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction.

(c)    Jurisdiction. By accepting an Award, each Participant will be deemed to
(a) have submitted irrevocably and unconditionally to the jurisdiction of the
federal and state courts located within the geographic boundaries of the United
States District Court for the District of Massachusetts for the purpose of any
suit, action or other proceeding arising out of or based upon the Plan or any
Award; (b) agree not to commence any suit, action or other proceeding arising
out of or based upon the Plan or an Award, except in the federal and state
courts located within the geographic boundaries of the United States District
Court for the District of Massachusetts; and (c) waive, and agree not to assert,
by way of motion as a defense or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
Plan or an Award or the subject matter thereof may not be enforced in or by such
court.

 

11



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“2008 Plan”: The pSivida Corp. 2008 Incentive Plan, as from time to time amended
and in effect.

“Administrator”: The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members (or one or more other
members of the Board, including the full Board) such of its duties, powers and
responsibilities as it may determine; (ii) to one or more officers of the
Company the power to grant Awards to the extent permitted by Section 157(c) of
the Delaware General Corporation Law; and (iii) to such Employees or other
persons as it determines such ministerial tasks as it deems appropriate. In the
event of any delegation described in the preceding sentence, the term
“Administrator” will include the person or persons so delegated to the extent of
such delegation.

“Affiliate”: Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) and Section 414(c) of
the Code.

“Award”: Any or a combination of the following:

(i) Stock Options.

(ii) SARs.

(iii) Restricted Stock.

(iv) Unrestricted Stock.

(v) Stock Units, including Restricted Stock Units.

(vi) Performance Awards.

(vii) Cash Awards.

(viii) Awards (other than Awards described in (i) through (vii) above) that are
convertible into or otherwise based on Stock.

“Board”: The Board of Directors of the Company.

“Cash Award”: An Award denominated in cash.

“Cause”: In the case of any Participant who is party to an employment or
severance-benefit agreement that contains a definition of “Cause,” the
definition set forth in such agreement will apply for Plan purposes for so long
as such agreement is in effect with respect to such

 

12



--------------------------------------------------------------------------------

Participant. In every other case, “Cause” will mean, as determined by the
Administrator, (i) a substantial failure of the Participant to perform the
Participant’s duties and responsibilities to the Company or subsidiaries or
substantial negligence in the performance of such duties and responsibilities;
(ii) the commission by the Participant of a felony or a crime involving moral
turpitude; (iii) the commission by the Participant of theft, fraud,
embezzlement, material breach of trust or any material act of dishonesty
involving the Company or any of its subsidiaries; (iv) a significant violation
by the Participant of the code of conduct of the Company or its subsidiaries of
any material policy of the Company or its subsidiaries, or of any statutory or
common law duty of loyalty to the Company or its subsidiaries; (v) material
breach of any of the terms of the Plan or any Award made under the Plan, or of
the terms of any other agreement between the Company or subsidiaries and the
Participant; or (vi) other conduct by the Participant that could be expected to
be harmful to the business, interests or reputation of the Company.

“Code”: The U.S. Internal Revenue Code of 1986, as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Compensation Committee”: The Compensation Committee of the Board.

“Company”: pSivida Corp., a Delaware corporation.

“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction will be deemed to have
occurred upon consummation of the tender offer.

“Date of Adoption”: The earlier of the date the Plan was approved by the
Company’s shareholders or adopted by the Board, as determined by the Committee.

“Director”: A member of the Board who is not an Employee.

“Employee”: Any person who is employed by the Company or an Affiliate.

“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to, the Company or an Affiliate. If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates. Notwithstanding the foregoing and
the definition of “Affiliate” above, in construing the provisions of any Award
relating to the payment of “nonqualified deferred compensation” (subject to
Section 409A) upon a termination or cessation of Employment, references to
termination or cessation of employment, separation from service, retirement or
similar or

 

13



--------------------------------------------------------------------------------

correlative terms will be construed to require a “separation from service” (as
that term is defined in Section 1.409A-1(h) of the Treasury Regulations) from
the Company and from all other corporations and trades or businesses, if any,
that would be treated as a single “service recipient” with the Company under
Section 1.409A-1(h)(3) of the Treasury Regulations. The Company may, but need
not, elect in writing, subject to the applicable limitations under Section 409A,
any of the special elective rules prescribed in Section 1.409A-1(h) of the
Treasury Regulations for purposes of determining whether a “separation from
service” has occurred. Any such written election will be deemed a part of the
Plan.

“Equity Award”: An Award other than a Cash Award.

“Fair Market Value”: As of a particular date, (i) the closing price for a share
of Stock reported on the NASDAQ Global Market (or any other national securities
exchange on which the Stock is then listed) for that date or, if no closing
price is reported for that date, the closing price on the immediately preceding
date on which a closing price was reported or (ii) in the event that the Stock
is not traded on a national securities exchange, the fair market value of a
share of Stock determined by the Administrator consistent with the rules of
Section 422 and Section 409A to the extent applicable.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each Stock Option granted pursuant to the Plan will be
treated as providing by its terms that it is to be an NSO unless, as of the date
of grant, it is expressly designated as an ISO.

“NSO”: A Stock Option that is not intended to be an “incentive stock option”
within the meaning of Section 422.

“Participant”: A person who is granted an Award under the Plan.

“Performance Award”: An Award subject to Performance Criteria. The Administrator
may grant Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) and Performance
Awards that are not intended to so qualify.

“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award. A
Performance Criterion and any targets with respect thereto need not be based
upon an increase, a positive or improved result or avoidance of loss. For
purposes of Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m), a Performance Criterion will mean
an objectively determinable measure or objectively determinable measures of
performance relating to any, or any combination of, the following (measured
either absolutely or comparatively (including, without limitation, by reference
to an index or indices or the performance of one or more companies) and
determined either on a consolidated basis or, as the context permits, on a
divisional, subsidiary, line of business, project or geographical basis or in
combinations thereof and subject to such adjustments, if any, as the Committee
specifies, consistent with the requirements of Section 162(m)) : sales;
revenues; assets; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, or amortization, whether or not on a
continuing operations or an

 

14



--------------------------------------------------------------------------------

aggregate or per share basis; return on equity, investment, capital or assets;
one or more operating ratios; borrowing levels, leverage ratios or credit
rating; market share; capital expenditures; cash flow; stock price; shareholder
return; sales of particular products or services; customer acquisition or
retention; acquisitions and divestitures (in whole or in part); joint ventures
and strategic alliances; spin-offs, split-ups and the like; reorganizations; or
recapitalizations, restructurings, financings (issuance of debt or equity) or
refinancings. To the extent consistent with the requirements for satisfying the
performance-based compensation exception under Section 162(m), the Administrator
may provide in the case of any Award intended to qualify for such exception that
one or more of the Performance Criteria applicable to such Award will be
adjusted in an objectively determinable manner to reflect events (for example,
but without limitation, acquisitions or dispositions) occurring during the
performance period that affect the applicable Performance Criterion or Criteria.

“Plan”: The EyePoint Pharmaceuticals, Inc. 2016 Long Term Incentive Plan, as
from time to time amended and in effect.

“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified service- or
performance-based conditions are not satisfied.

“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.

“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
Fair Market Value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.

“Section 409A”: Section 409A of the Code.

“Section 422”: Section 422 of the Code.

“Section 162(m)”: Section 162(m) of the Code.

“Stock”: Common stock of the Company, par value $0.001 per share.

“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.

“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.

“Substitute Awards”: Equity Awards issued under the Plan in substitution for
equity awards of an acquired company that are converted, replaced or adjusted in
connection with the acquisition.

“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.

 

15